Title: To John Adams from John Bowring, 27 February 1788
From: Bowring, John
To: Adams, John


          
            Sir,
            Exeter 27 Feby. 1788
          
          Seeing in the Gazette of Saturday last that you had taken leave of his Majesty, & presuming you are soon about to return to America, I should feel myself wanting in gratitude was I not to avail myself of an opportunity before your departure of expressing the obligations I was lain under by the distinguished respect I received when you visited this part of the Country, very heartily Sir do I now return Thanks to you Mrs. Adams, & Mrs. Smith for your condescending Visit. I heartily wish you a safe pleasant & prosporous Voyage, & happy meeting of the other dear parts of your Family & Friends in America; that you may find your Country in perfect tranquility & its Liberty’s both Civil & Religious settled on an immovable Basis is my more than most hearty Wish.
          It gives me much concern to inform you that Mr. Andrew Cranch died 16 Decr last., & that I am this moment informed of the death of Mr. William Cranch at Brook near Kingsbridge.— If the great

concerns you are engaged in before you leave this Country will give you a few moments leisure to favor me with a line in reply I cannot express how much honor & pleasure it will afford to / Sir / Your most respectful & obliged humble Servant—
          
            John Bowring
          
          
            PS. Please to present all my Family’s most tender & affectionate Regards to all our dear American Relatives & Friends, & inform Mr. R. Cranch I have been long in expectation of hearing from him, to whom I wish every consolation he may want when he is acquainted with the awful bereavements of his poor antient Brothers.
          
        